In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated March 16, 2004, which, upon a fact-finding order of the same court dated February 3, 2004, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged him to be a juvenile delinquent, placed him on probation for 12 months and directed that he perform 150 hours of *523community service. The appeal brings up for review the fact-finding order dated February 3, 2004.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court providently exercised its discretion in placing him on probation and directing him to perform community service, particularly in view of the nature of the incident, the appellant’s poor record of performance in school, and the recommendation made in the probation report (see Matter of Diana V., 297 AD2d 535 [2002]; Matter of Christian G., 287 AD2d 299, 300 [2001]; Matter of Steven R., 230 AD2d 745 [1996]; Matter of Christopher B., 229 AD2d 390 [1996]). Moreover, the appellant was not entitled to an adjournment in contemplation of dismissal merely because this was his first “brush with the law” (Matter of Nikita P., 3 AD3d 499, 501 [2004]; see Matter of Steven R., supra). Smith, J.P., Luciano, Rivera and Lifson, JJ., concur.